DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Applicant’s response filed on November 19, 2020 has been entered. Claims 1, 2, 4-7, 9-11, 14, 16-18, 21, 22, 26, 28, 32, 37, 38, 40, and 44-47 are pending. Claims 1, 2, 4-7, 9-11, 14, 16-18, 21, 22, 26, 28, 32, 37, and 44-47 are under examination. Claims 38 and 40 remain withdrawn from consideration as being drawn to a non-elected invention.

Response to Amendment
3.	The declaration of Mr. Jonathan Abysalh, which was filed under 37 CFR 1.132 on November 19, 2020, is insufficient to overcome the rejection of claims 1, 2, 4-11, 14, 16-18, 21, 22, 24, 26, 28, 32, 33, and 37 under 35 U.S.C. 112(a) (lack of enablement) as set forth in the last Office action. (In view of the amendment, the rejection currently applies to claims 1, 2, 4-7, 9-11, 14, 16-18, 21-22, 26, 28, 32, 37, and 45-47.)
	In the declaration, Mr. Abysalh discusses in vitro transcription (IVT) reactions conducted using SP6 RNA polymerase. In points 3 and 4, Mr. Abysalh states that the inventors have discovered how to use SP6 RNA polymerase to generate a high yield of full-length mRNA transcripts and very few abortive transcripts. In point 4, Mr. Abysalh states that “We have shown that large-scale quantities of in vitro synthesized mRNA can be produced using SP6 RNA polymerase in a single batch.” Mr. Abysalh also states that the inventors “have also demonstrated 
	To support the statements in points 3 and 4, points 5-8 present the results of IVT reactions conducted using SP6 RNA polymerase. In point 5, the table shows production of 96.8 g of CFTR mRNA and 232 g of OTC mRNA in a single batch. In point 6, the capillary electrophoresis (CE) data indicates that the mRNAs obtained at the 100 g and 250 g scales were essentially all full-length molecules (i.e., essentially no abortive transcripts were produced). In point 7, these two mRNA products were analyzed by agarose gel electrophoresis, and the results mirrored the CE results (i.e., predominantly full-length product and no detectable abortive transcripts). Point 8 shows that comparable results were not obtained with T7 RNA polymerase since that RNA polymerase generated fewer full-length mRNA products and a much higher amount of abortive transcripts. 
	The evidence contained in the declaration has been fully considered, but it is insufficient to overcome the enablement rejection. Initially, it is noted that the examiner agrees that the claimed methods are very important in the context of therapeutic mRNA. The examiner also agrees that the evidence in point 8 demonstrates that SP6 RNA polymerase outperforms T7 RNA polymerase. The problem, though, is that the evidence fails to demonstrate that the observed results could be obtained without undue experimentation for the full scope of the claims. The instant claims recite open-ended ranges for the IVT reaction yield and encompass much higher 
	Since the evidence was not sufficient, the rejection has been maintained with modifications to address the claim amendments. 

Response to Arguments
4.	Applicant’s arguments filed on November 19, 2020 have been fully considered.
	Objection to the Specification
	Applicant argues that the objection should be withdrawn in view of the amendment to the specification (Remarks, page 9).
	This argument was persuasive. The objection has been withdrawn. 
	Objections to the Drawings
	Applicant argues that the objections to the drawings should be withdrawn in view of the replacement drawing sheets submitted with the response (Remarks, page 9).
	This argument was persuasive. The objections have been withdrawn. 
	Claim Objections
	Applicant argues that the objections to claims 2, 4, 7, 8, 28, and 33 should be withdrawn in view of the amendment (Remarks, page 10).
	This argument was persuasive. The objections have been withdrawn. 
	Rejection of claims 1, 2, 4-11, 14, 16-18, 21, 22, 24, 26, 28, 32, 33, and 37 under 35 U.S.C. 112(a) (lack of enablement)
	In view of the amendment, the rejection currently applies to claims 1, 2, 4-7, 9-11, 14, 16-18, 21, 22, 26, 28, 32, 37, and 45-47.
Applicant argues that the rejection should be withdrawn (Remarks, pages 10-13). More specifically, Applicant first argues that a large amount of experimentation may not constitute undue experimentation if the ordinary artisan is provided with sufficient guidance (Remarks, page 11). Applicant then refers to the Abysalh declaration filed with the response to support this argument that the specification provides sufficient guidance for the full scope of the amended claims (Remarks, pages 11-13).
In response, the examiner agrees that a large amount of experimentation may not constitute undue experimentation if the ordinary artisan was in possession of sufficient guidance. The examiner also agrees that the evidence discussed in the declaration demonstrates the successful production of ~100 g and about ~230 g of two mRNAs of different lengths. The evidence also indicates that these two reactions produced very few abortive transcripts. The problem, though, as discussed in greater detail above in the “Response to Amendment” section is 
	Rejection of claims 1, 2, 4-11, 14, 16-18, 21, 22, 24, 26, 28, 32, 33, and 37 under 35 U.S.C. 112(b)
In view of the amendment, the rejection currently applies to claims 1, 2, 4-7, 9-11, 14, 16-18, 21, 22, 26, 28, 32, 37, and 45-47.
Applicant argues that the rejection should be withdrawn (Remarks, pages 13-15). More specifically, Applicant argues that the rejection should be withdrawn in view of the amendments to independent claim 1, which require the reaction to be conducted in a reaction mixture with a pH between 6.5 and 8.0 and that contains NTPs, a DNA template, SP6 RNA polymerase, and a buffering agent or salt (Remarks, pages 13-14). Applicant argues that, in view of the amendments, the ordinary artisan would understand what is claimed when the amended claims are read in light of the specification (Remarks, pages 13-14). Applicant supports this argument by pointing to Table 3 of the specification, which discloses the percentage of abortive transcription products obtained when the disclosed IVT methods are conducted using SP6 RNA polymerase or T7 RNA polymerase (Remarks, page 14). Applicant also references point 8 of the 
These arguments have been fully considered, but they were not persuasive. It is first noted that the examiner agrees that the scope of the claims is clear in that the ordinary artisan would understand what is required for a prior art reference or combination of references to anticipate or render obvious any particular claim. The examiner also agrees that the evidence in Table 3 and the discussion in the Abysalh declaration indicate that SP6 RNA polymerase generated a much smaller percentage of abortive transcripts when used with mRNAs of varying length. The problem, though, as discussed in the rejection, is that even with the additional requirements set forth in the amended claims, the ordinary artisan would not know prior to experimentation whether a particular reaction meeting all of the positively recited elements would also meet the requirements concerning the yield of full-length mRNA transcripts and amount of abortive transcripts. For this reason, the requirements of the claim remain unclear. See also MPEP 2173.05(g), which states that functional language may cause a claim to be indefinite when the ordinary artisan would not be able to identify the encompassed structure and steps. In this case, since it remains unclear as to what is required to obtain the required yield and amount of abortive transcripts, the claim remains indefinite. 
Since Applicant’s arguments were not persuasive, the rejection has been maintained with modifications to address the claim amendments.
	Rejection of claims 21 and 24 under 35 U.S.C. 112(d)
	Applicant argues that the rejection should be withdrawn in view of the amendments to claim 21 and the cancellation of claim 24 (Remarks, page 15).

	Double Patenting
	Applicant argues that the instant claims are patentably distinct from the claims of co-pending Application Serial No. 15/907,131 at least because the instant claims have been amended to require the use of particular reaction conditions (Remarks, page 17).
	This argument was persuasive. The provisional rejections made previously have been withdrawn. It is noted that although it would have been obvious to conduct the method recited in the claims of the ‘131 application in a reaction mixture containing an SP6 RNA polymerase, a DNA template, NTPs, and a buffering agent, it is not clear that the pH range recited in amended instant claim 1 would also have been obvious. The rejections have been withdrawn accordingly.   	
Drawings
5.	Applicant’s submission of replacement drawing sheets on November 19, 2020 is acknowledged. The replacement drawings are acceptable. 

Claim Interpretation 
6.	The substitute specification defines some of the terms used in the claims and specification. The definitions include the following terms:
	(i) abortive transcript or pre-aborted transcript = any transcript that is shorter than a full-length mRNA encoded by the DNA template (page 13, para. 66). This paragraph also states that abortive transcripts may be less than 90%, less than 80%, less than 70%, less than 60%, less than 50%, less than 40%, less than 30%, less than 20%, less than 10%, less than 5%, or less than 1% of the length of the full-length mRNA molecule. 
shortmer = prematurely aborted short mRNA oligonucleotides. These molecules are also called “short abortive transcripts.”
	(iii) SP6 RNA polymerase = a DNA-dependent RNA polymerase with high sequence specificity for SP6 promoter sequences (page 17, para. 85). This definition encompasses the bacteriophage SP6 RNA polymerase with the amino acid sequence shown in SEQ ID NO: 1 as well as SP6 RNA polymerases with mutations (e.g., substitutions or deletions)  relative to SEQ ID NO: 1 (see, e.g., the discussion in para. 87 on pp. 17-18). The term also encompasses fusion proteins (e.g., His-tagged SP6 RNA polymerase) (see para. 87 on p. 18 and para. 91 on p. 20).

Claim Objections
7.	Claim 17 is objected to because it is missing the word “or” before “1 kg” in line 3.
	Claim 22 is objected to because of the following informalities. Replacing “the SP6 RNA polymerase” with “the recombinant SP6 RNA polymerase” is suggested to maintain consistency with claim 21.
	
Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-7, 9-11, 14, 16-18, 21, 22, 26, 28, 32, 37, and 45-47 are rejected under 35 
The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404:
Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.

Each of the factors set forth above is discussed below.
Nature of the Invention
The claims are classified in the unpredictable arts of biochemistry and molecular biology. More specifically, the claims are drawn to a method for using SP6 RNA polymerase for the large-scale production of a composition enriched for full-length mRNA transcripts. Independent claim 1 requires the method to generate at least 25 mg of mRNA in a single batch and for at least 80% of the synthesized mRNA to be full-length. Claim 46, which depends from independent claim 44, also requires the production of at least 25 mg of mRNA in a single batch. Claim 45, which depends from claim 44, requires at least 80% of the mRNA molecules synthesized in the method of claim 44 to be full-length. Claim 47, which depends from claim 45, additionally requires the reaction to produce large amounts of mRNA (e.g., at least 100 mg or at least 200 g).
Breadth of the Claims
The claims are quite broad in scope. They are limited as to the RNA polymerase used to conduct the in vitro transcription (IVT) reaction (naturally occurring or recombinant SP6 RNA polymerase), but they set no upper limit on the amount of mRNA produced by the IVT reaction and encompass using IVT to synthesize, in a single batch, very large amounts of mRNA. The claims also encompass using the method to synthesize any desired mRNA. That is, they are not limited to the synthesis of mRNA with particular sequence characteristics. Still further, the claims encompass methods in which the amount of full-length transcripts is very high. For example, claims 1, 2, and 45 encompass methods in which more than 99% of the transcripts are full-length transcripts. Lastly, the claims do not impose many restrictions on the reaction conditions since claims 1, 2, 4-7, 9-11, 14, 16-18, 21, 22, 26, 32, and 37 only require the presence of components and conditions typically used in an IVT reaction (i.e., NTPs, RNA polymerase, a DNA template, pH between 6.5 and 8.0, and salt or buffering agent). Claims 28 and 45-47 also fail to impose many limits on the reaction conditions since they recite a relatively broad incubation time range of 60-120 minutes at a temperature typically used for IVT (37-42°C) in combination with relatively large concentration ranges for the basic components of the IVT reaction (NTPs, DNA template, and RNA polymerase). 
Relative Skill of the Ordinary Artisan
The ordinary artisan typically has a graduate degree and several years of experience.
State of the Prior Art
The prior art does not teach or suggest the claimed methods, but it does contain teachings that are relevant to the claims.
Analytical Biochemistry 1991; 195: 207-213) describes a “preparative” IVT method (see, e.g., the abstract and pages 207-208). This reference does not teach or suggest obtaining the required yields, though, since it only teaches using the method to obtain a yield of about 5-18 mg of mRNA (abstract and page 212). Indeed, Gurevich teaches that “A further increase in enzyme concentration does not result in significant additional synthesis even in the presence of 2 mM NTP” (page 208, column 2). The reference also states that a common factor may “prevent[s] the obtaining of higher RNA yields, regardless of whether template, polymerase, or NTP concentration is increased” (page 209, column 2). The authors attempted to identify this factor (pages 209-210), but did not identify a way to further increase the yield of the IVT reaction.
Pascolo (Methods in Molecular Medicine 2006; 127: 23-40) provides a more recent discussion of IVT for making large quantities of mRNA, but this reference also does not teach that the claimed single-batch yields are possible. The reference teaches that commercial IVT kits are available, but only describes using them to obtain microgram quantities of mRNA (section 3.2.1 on page 29). The percentage of full-length transcripts obtainable using the commercial kits is also not discussed, nor is the use of variant SP6 RNA polymerases, which is also encompassed by the claim language.
Similarly, Brito et al. (Advances in Genetics 2015; 89: 179-233) teaches that commercial IVT kits may be used to generate milligram quantities of RNA (section 6.1 on p. 211), but the reference does not describe how to obtain the very high single-batch yields required by the claims in which the mRNA products of the IVT reaction are predominantly or substantially only 
Lastly, von der Mülbe et al. (WO 2016/180430 A1) discloses methods for large-scale production of mRNA (abstract and pages 5-7). The reference teaches that  teaches that SP6 RNA polymerase may be used in the disclosed methods (see, e.g., pages 14-16 and 23), but only T7 RNA polymerase is used in the working examples. See, e.g., Example 20 on pages 102-103, where only obtaining milligram quantities of mRNA were produced using T7 RNA polymerase. Therefore, this reference also does not demonstrate that SP6 RNA polymerase (in wild-type or a variant form) is capable of generating compositions containing very large quantities of mRNA and enriched for full-length transcripts as required by the claims. 
Guidance in the Specification and Working Examples 
The specification teaches that although SP6 RNA polymerase has been reported to generate undesirable abortive transcripts during IVT, the inventors have found that this RNA polymerase can be used to generate a composition enriched in full-length transcripts and containing fewer abortive transcripts than reactions conducted using T7 RNA polymerase (pages 1-2, paras. 3 & 5). 
As to the IVT reaction, the specification discloses the amino acid sequence of SP6 RNA polymerase as well as the nucleotide sequence that encodes this protein (pages 17-19). The specification additionally discloses commercial sources for this enzyme (pages 19-20). The specification also discloses suitable SP6 promoter sequences (pages 20-21); DNA templates for the IVT reaction (pages 21-22); concentration ranges for the SP6 RNA polymerase, DNA template, and ribonucleotides (pages 23-24); suitable pH values for the reaction (page 24); general characteristics of a suitable reaction buffer (page 24); and examples of suitable reaction 
Further, the specification describes how to conduct capping and tailing reactions (pages 27-29) in addition to describing RNA purification and characterization methods (pages 29-31). 
Working Examples 1-8, 11, and 12 are relevant to the claimed methods.
Example 1 describes methods for using IVT to synthesize several different mRNAs (see, e.g., pages 43-44). The example discloses the reaction conditions for the IVT in para. 165 and also how to scale up the reaction in para. 166. Capping, tailing, purification, and characterization conditions are also described (pages 44-47). It is not entirely clear, though, as to how much mRNA was obtained in a single batch using these steps. Paragraph 169 discusses the purification of 50 g of capped and tailed mRNA, but it is not clear that these 50 g of mRNA were generated in a single IVT reaction as required by all of the rejected claims.
Example 1 is limited relative to the scope of the scope of the claims. First, as noted above, the example does not disclose the successful single-batch production of a composition containing the very large amounts of mRNA encompassed by the claims and very few abortive transcripts. As a result, it is not clear that the disclosed IVT method is capable of achieving, in a single batch, results representative of the full scope of the claims. In other words, the upper limit of the yield is not clear. Also, the example is limited to synthesis of particular mRNAs (see, e.g., para. 165), whereas the claims are not so limited. Further, the examples uses one type of SP6 RNA polymerase, whereas the claims encompass recombinant or naturally occurring SP6 RNA polymerase as well as mutation-containing SP6 RNA polymerases. It is not clear that the results obtained for one SP6 RNA polymerase will extend over the full scope of the claims. Lastly, the example is underdeveloped/insufficient for the following reasons that concern the IVT reaction. 
Examples 2-8 characterize the mRNA produced by IVT using SP6 RNA polymerase versus T7 RNA polymerase (pages 47-55). These examples indicate that IVT using SP6 RNA polymerase results in fewer abortive transcripts compared to IVT using T7 RNA polymerase, but they do not disclose the single-batch yield of mRNA obtained from the IVT step. Also, these examples do not specify whether the IVT step differs in any way compared to Example 1. If the same IVT method was used in Examples 2-8, these examples are limited relative to the claims in the same ways set forth above with respect to Example 1. 
Example 11 states that “a 10 gram batch of CFTR mRNA was synthesized” using SP6 RNA polymerase and T7 RNA polymerase “based on the conditions described in Example 1” (page 56). As can be seen in Figures 23 and 24, the SP6 RNA polymerase-generated mRNA contains fewer abortive transcripts compared to the T7 RNA polymerase-generated mRNA. This example is limited relative to the claims because the particular reaction conditions used to obtain the 10 g batch of mRNA are not disclosed. In other words, the differences between the method 
Example 12 states that SP6 RNA polymerase was used to synthesize 25 g and 50 g batches of CFTR mRNA (page 57). This example is limited for essentially the same reasons set forth with respect to Examples 1 and 11. In particular, the example does not set forth the specific reaction conditions used for the IVT step. Second, it is not entirely clear that the 25 g and 50 g batches resulted from a single IVT reaction and are not the result of pooling the products of a plurality of smaller reactions. Third, the example does not disclose production of the very large amounts of mRNA encompassed by the claims.
Quantity of Experimentation & Unpredictability
The ordinary artisan would have to conduct a very large quantity of unpredictable experimentation to practice the full scope of the claimed methods. In particular, the ordinary artisan would have to determine whether the disclosed IVT conditions can be used to generate, in a single batch, the very large quantities of mRNA encompassed by the claims and develop alternative conditions if they cannot. The ordinary artisan would also have to determine the extent to which the sequence characteristics of the mRNA product influence the yield of the IVT reaction. As well, the ordinary artisan would have to determine the that conditions set forth in the specification are capable of generating the required percentages of full-length transcripts and 
The ordinary artisan would have to conduct this very large quantity of experimentation with relatively little guidance from the specification and even less guidance from the prior art. The experimentation would be expected largely empirical in nature and unpredictable since scaling up reactions is not always straightforward and the prior art contains nothing that would reasonably suggest that the very large single-batch yields enriched for full-length transcripts are possible. Also, since the properties of enzyme variants are known to be unpredictable, results obtained for wild-type SP6 RNA polymerase would not necessarily extend to variants of the enzyme. 
Conclusion
To summarize, the claims are very broad in scope, and neither the disclosure nor the prior art contains teachings that are commensurate in scope with the invention. As well, several aspects of the claimed methods are associated with unpredictability. Therefore, a large quantity of experimentation would be required to enable the claimed methods. As discussed above, this experimentation would be largely, if not entirely, empirical in nature and would be conducted with only a relatively small amount of guidance and with no clear expectation of success. Accordingly, it is clear that undue experimentation would be required to practice the full scope of the claimed methods, and claims 1, 2, 4-7, 9-11, 14, 16-18, 21, 22, 26, 28, 32, 37, and 45-47 are rejected under 35 U.S.C. 112(a).
Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-7, 9-11, 14, 16-18, 21, 22, 26, 28, 32, 37, and 45-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 2, 4, 5, 17, and 45-47 are indefinite because they recite functional language without clearly identifying the elements and/or steps required to obtain the functional property. 
The functional language in question concerns the relative amounts of full-length and abortive transcripts in the mRNA-containing composition resulting from the IVT reaction recited in independent claim 1. See claims 1, 2, 4, 5, 45, and 47. The requirement for the method to produce a particular amount of mRNA also constitutes functional language. See claims 1, 17, 46, and 47.
Based on the teachings throughout the specification, it is clear that the functional properties recited in the claims are not inherent to any IVT method conducted using SP6 RNA polymerase under the general conditions set forth in claim 1. Also, as discussed above, it is not clear that a reaction that meets the more specific conditions set forth in claims 28 and 45-47 will necessarily generate a large quantity of full-length mRNA transcripts and very few abortive transcripts. Therefore, for the claims to be clear and definite, the ordinary artisan must be able to identify which of the many methods encompassed by the claims also possesses the required functional properties.

In this case, the scope of claims 1, 2, 4, 5, 17, and 45-47 is clear in that the ordinary artisan would understand that the prior art must teach or suggest all of the positively recited steps and elements in addition to meeting the functional requirement(s). That said, though, claims 1, 2, 4, 5, 17, and 45-47 fail to clearly link any aspect of the positively recited steps and elements to the functional requirements. The specification does not remedy this deficiency because it also fails to identify the particular elements and steps that allow for the very high yields and relative amounts of full-length transcripts required by the claims. As discussed above in the enablement rejection, the specification does not describe generating the very large amounts of mRNA encompassed by the claims, nor does it clearly identify the factor(s) responsible for obtaining compositions highly enriched in full-length transcripts and substantially free of abortive transcripts. The prior art does not remedy this deficiency because, as also discussed in the enablement rejection, it does not describe how to conduct IVT in a single batch format to obtain compositions having the required functional properties. As a result, the ordinary artisan would be unable to determine a priori whether a particular prior art reference or combination of references a priori whether a particular reaction taught or suggested by the prior art is capable of being scaled up to generate the required amounts of mRNA product. 
Applicant could address this issue by (1) amending the claims to recite the structural element(s) responsible for the functional property; (2) persuasively arguing that the specification does, in fact, provide guidance sufficient for the ordinary artisan to identify the element(s) responsible for the functional property; and/or (3) persuasively arguing that the specification discloses a quantitative metric that could be used to determine whether the functional requirement is met. See MPEP 2173.05(g).
	Claims 6, 7, 9-11 14, 16, 18, 21, 22, 26, 28, 32, and 37 are also indefinite by way of their dependency on claim 1.
Claim 26 is further indefinite because it depends from a canceled claim. For examination purposes, the claim has been treated as depending from claim 1.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

12.	Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Gurevich et al. (Analytical Biochemistry 1991; 195: 207-213; cited previously) in view of Wochner et al. (WO 2015/188933 A1; newly cited).
Claim 44 is drawn to an IVT method that uses SP6 RNA polymerase. 
Gurevich discloses performing IVT using SP6 RNA polymerase (abstract and page 207, column 2 – page 208, column 1). The IVT reaction mixture contains the following components: (i) SP6 RNA polymerase; (ii) NTPs; (iii) DNA template; (iv) salt (MgCl2); and (v) a buffering agent (Tris or HEPES). See, e.g., page 208, col. 1. As well, in the legend of Fig. 1, Gurevich discloses an IVT reaction with the following components: (i) 50 g/mL of DNA template; (ii) 1200 units/mL of SP6 RNA polymerase; and (iii) buffer (Tris at pH 7.5 or HEPES at pH 7.5). As can be seen in Fig. 1, the NTP concentration was varied in the different reactions from 0.5 mM to 3.5 mM. As well, the reactions were conducted for 2 hours at 37°C. The reactions described in Fig. 1 (and also Figs. 2-5) of Gurevich meet all of the requirements of claim 44 with one exception: it is not clear that the polymerase amounts disclosed in Gurevich fall within the range recited in claim 44 since Gurevich discloses the amount of polymerase in units/mL rather than mg/mL.
prima facie obvious for the ordinary artisan to practice the IVT method of Gurevich using an SP6 RNA polymerase concentration within the claimed range. First, as discussed in MPEP 2144.05 II, differences in known results-effective variables, such as concentrations, are prima facie obvious in the absence of unexpected results. In this case, Fig. 3 of Gurevich indicates that the SP6 RNA polymerase concentration is a results-effective variable, and no persuasive evidence of unexpected results has been presented. This is sufficient to establish a prima facie case of obviousness per MPEP 2144.05 II. Second, since the teachings of Wochner indicate that RNA polymerase concentrations within the claimed range were suitable for use in IVT reactions conducted with SP6 RNA polymerase (see, e.g., page 24, line 30 – page 25, line 8), the ordinary artisan would have been motivated to practice the IVT method of Gurevich using an SP6 RNA polymerase concentration within the claimed range. Thus, the method of claim 44 is prima facie obvious. 

Conclusion
13.	No claims are currently allowable. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291.  The examiner can normally be reached on 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637